Citation Nr: 0001046	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.  
His appeal comes before the Board of Veteran's Appeals from a 
January 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The Board remanded the appeal in May 1998 for further 
development, and the case is again before the Board.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss in January 
1996.  The veteran initiated, but did not perfect an appeal 
of the RO's denial.

2.  A VA examination report dated July 1997 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

3.  The new evidence relates the veteran's bilateral hearing 
loss to his period of active service.

4.  The veteran's service medical records do not reflect a 
diagnosis of bilateral hearing loss, and his bilateral 
hearing was 15/15 for whispered voice at the time of his 
separation in May 1946.

5.  The veteran did not report to a VA examination in June 
1999, or respond to an RO inquiry to reschedule his 
examination.



CONCLUSIONS OF LAW

1.  The RO's January 1996 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since January 1996 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Bilateral hearing loss was not incurred or aggravated in 
active service nor may sensorineural hearing loss be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  The RO denied the veteran's initial 
claim in January 1996 on the basis that there was no evidence 
that his bilateral hearing loss began in service and his 
hearing was normal at the time of his military separation.  
The RO considered the veteran's service medical records and 
VA post-service medical records in making its decision.  By 
letter dated February 8, 1996, the RO notified the veteran of 
the denial and of his appellate rights with regard to that 
denial.  The veteran initiated an appeal of the denial in 
November 1996.  However, after the RO issued a Statement of 
the Case (SOC) on December 12, 1996, he did not perfect his 
appeal by filing any documentation that could be construed as 
a substantive appeal within the applicable period.  See 
38 U.S.C.A. §§ 7105(d)(3) (West 1991).  The veteran did file 
a substantive appeal, but it was received on February 27, 
1997, after the applicable periods of either one year 
following the date of notification and 60 days after the RO 
issued the SOC.  Thus, the RO's January 1996 decision is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1991).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since 
January 1996 includes an audiological examination report 
dated February 1997, a VA medical progress note dated 
November 1996, a VA medical consultation report regarding 
hearing loss dated November 1995, a VA examination report 
dated July 1997, and an RO letter concerning the veteran's 
failure to appear to a scheduled VA examination.  The 
evidence bears directly and substantially upon the specific 
matter under consideration, and it is new because it was not 
considered by the RO when it made its rating decision in 
January 1996.  Moreover, the evidence is so significant that 
it must be considered to fairly decide the merits of this 
claim, as it is probative of whether the veteran's bilateral 
hearing loss was incurred during his period of active 
service.  The evidence is therefore new and material under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish that his claim is well grounded, the 
veteran must produce medical evidence of a current 
disability; lay or medical evidence, whichever is 
appropriate, of an in-service disease or injury; and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997).  In this case, the veteran asserts 
that he developed bilateral hearing loss during his period of 
active service while he was on maneuvers in Nashville, 
Tennessee, and while he was in combat in the European Theater 
of Operations in World War II.  His assertions are presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Considering these assertions, in conjunction 
with the July 1997 VA examination report stating that the 
veteran had "bilateral neurosensory hearing loss and 
constant tinnitus dating back to the 1940's," the Board 
finds that his claim of entitlement to service connection for 
bilateral hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When manifested to a 
compensable degree within one year of separation from 
service, neurosensory hearing loss may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 ; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims that his military duties exposed him to 
significant noise that caused permanent hearing loss in his 
ears bilaterally.  His service qualification record indicates 
that he was an automatic rifleman in the European Theater of 
Operations during World War II.  However, service medical 
records do not reflect a diagnosis of hearing loss.  The 
records do not show that the veteran had complaints of 
hearing loss during service or soon thereafter.  On 
separation examination in May 1946, the veteran's hearing was 
reported to be 15/15 in both ears for whispered voice.  

Medical records dating from approximately 1956 through 
approximately 1990 also do not reflect complaints of or 
treatment for hearing loss.  Since his period of active 
service, the Board observes that the veteran was an iron 
worker, as shown by a December 1985 VA examination report.  A 
Social Services report dated January 1989 indicates that the 
veteran had retired from the Ironworkers' Union after 30 
years.

The first medical reports concerning the veteran's bilateral 
hearing loss are after his retirement.  A January 1990 VA 
progress note reflects that the veteran complained of 
decreased hearing despite the use of hearing aids and despite 
adjustments.  A VA examiner in October 1994 noted that the 
veteran had severe sensorineural hearing loss, left greater 
than right.  The examiner indicated that the veteran had been 
exposed to noise in World War II, and also that he had 
suffered noise exposure because of welding.

In a VA examination in July 1997, the veteran reported he had 
decreased hearing since the 1940's.  He told the examiner 
that he had served around loud combat and machine gun type 
noise.  On this basis, the examiner concluded that the 
veteran had bilateral neurosensory hearing loss and constant 
tinnitus dating back to the 1940's.  It is unclear, however, 
as to whether the examiner based his opinion solely on the 
veteran's own account, and the report does not reflect that 
he had any knowledge of the veteran's history of iron working 
and welding.  In fact, although the veteran's claims folder 
was to be provided to the examiner, it is unclear as to 
whether the veteran's claims folder was, in fact, reviewed.  
As a result, the Board remanded the case in May 1998 for 
clarification of the etiology of the veteran's bilateral 
hearing loss based upon examination and review of the entire 
evidentiary record.

Following the remand, the RO scheduled the veteran for an 
examination in June 1999.  He did not report for his 
examination.  By letter dated July 1999, the RO informed the 
veteran that he had to appear at the examination, and that 
his examination would be rescheduled for a later date.  
However, the RO did not receive a response within 60 days, 
and his case was again certified to the Board.  The veteran's 
representative has requested an additional remand, although 
there is no reference as to whether the representative had 
been in contact with the veteran.  According to 38 C.F.R. 
§ 3.655, when a claimant fails to report for an examination 
scheduled for a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  As the 
veteran's claim was previously disallowed in January 1996, 
and he has failed to report to his June 1999 examination, the 
veteran's claim must be denied under this provision.

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  
Because the RO scheduled the veteran for an examination, the 
Board also finds that the RO has complied with its duty to 
assist pursuant to 38 U.S.C.A. § 5107(a).  



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened and found to be well 
grounded; to this extent only the appeal is granted.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

